                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                   No. 5:19-CR-7-D
                                  No. 5:20-CV-316-D


SHAREEM UNIIKE MARSHALL,                      )
                                              )
                          Petitioner,         )
                                              )
                   v.                         )                       ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                          Respondent.         )


         Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

         SO ORDERED. This _I_ day of August 2020.




                                                       United States District Judge




             Case 5:19-cr-00007-D Document 61 Filed 08/03/20 Page 1 of 1
